            Case 2:17-cv-05304-TR Document 40-1 Filed 07/29/19 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
RCC FABRICATORS, INC.                :
                  Plaintiff          :
      v.                             : CIVIL ACTION
UMOJA ERECTORS, LLC                  :
NORTH AMERICAN SPECIALTY             : NO. 17-cv-05304-JS
      INSURANCE COMPANY              :
                  Defendants         :
____________________________________:

     DEFENDANT NORTH AMERICAN SPECIALTY INSURANCE COMPANY’S
              COUNTER-STATEMENT OF MATERIAL FACTS

I.     Parties and Relationships

       1.       Defendant North American Specialty Insurance Company (“North American”) is

engaged in the business of issuing surety bonds, including payment bonds. Exhibit A, Complaint,

paragraph 3.

       2.       North American provided a payment bond to non-party D.A. Nolt, Inc. (“D.A.

Nolt”) for a public construction contract for building façade and roof improvements at the

proposed Public Safety Services Campus located at 46th and Market Streets in Philadelphia (the

“Project”) that D.A. Nolt had been awarded in August of 2015 by the City of Philadelphia.

Exhibit B, Contract between D.A. Nolt and the City of Philadelphia; Exhibit C, Payment Bond

issued by North American.

       3.       The City of Philadelphia assigned the contract to the Philadelphia Municipal

Authority (the “PMA”) which operated as the owner of the Project. Exhibit D, Assignment of

Construction Contract.

       4.       The Project documents provided that the Project was to be completed 450 days

after the PMA issued its Notice to Proceed. Exhibit D, page 40.
            Case 2:17-cv-05304-TR Document 40-1 Filed 07/29/19 Page 2 of 8




       5.       The PMA issued its Notice to Proceed on September 22, 2015 which identified

the Project completion date as December 16, 2016. Exhibit E, Notice to Proceed.

       6.       D.A. Nolt subcontracted with Defendant Umoja Erectors, LLC (“Umoja”) for a

portion of this work at the Project, namely the procurement and erection of structural steel.

Exhibit F, Subcontract between D.A. Nolt and Umoja.

       7.       Umoja subcontracted with Plaintiff RCC Fabricators, Inc. (“RCC Fabricators”) to

supply the structural steel for this portion of the Project. Exhibit G, Subcontract between Umoja

Erectors, LLC and RCC Fabricators. Inc.

II.    Plaintiff’s Subcontract Contains a “Pay if Paid” Clause

       8.       RCC Fabricators’ subcontract with Umoja contains a “pay if paid” payment term:

                Based upon itemized invoices received from Subcontractor, Umoja
                agrees to make progress payment to Subcontractor. Each progress
                payment shall be in an amount equal to that portion of the
                Subcontract amount property allocable to completed Subcontractor
                work. Contingent upon payment by Nolt progress payments,
                final payments and retainage shall be due and payable to
                Subcontractor within seven (7) calendar days from the date of
                Umoja payment received by Nolt.

Exhibit G, page 2 (emphasis added).

       9.       Section 4.1.2 of Umoja’s subcontract with D.A. Nolt makes D.A. Nolt’s receipt of

payment from the PMA a condition precedent to D.A. Nolt’s duty to pay Umoja:

                Subcontractor recognizes that payment from the owner to the
                Contractor for the Subcontractor’s labor and materials is a
                condition precedent to payment from the Contractor to the
                Subcontractor. By entering into the Subcontract, Subcontractor
                agrees to bear the risk of non-payment by the Owner.

Exhibit F (emphasis added).




                                                 2
         Case 2:17-cv-05304-TR Document 40-1 Filed 07/29/19 Page 3 of 8




       10.     Section 5.3 of that contract echoes this “pay if paid” requirement:

               Subcontractor recognizes that final payment from the owner to
               the Contractor for the Subcontractor’s labor and materials is a
               condition precedent to payment from the Contractor to the
               Subcontractor. By entering into the Subcontract, Subcontractor
               agrees to bear the risk of non-payment by the Owner.

Exhibit F (emphasis added).

       11.     The subcontract between Umoja and RCC incorporated the terms of Umoja’s

contract with D.A. Nolt.

               Subcontractor further agrees. to be bound to Umoja by each and all
               of the terms of the Prime Subcontract between Nolt and Umoja
               with respect to Subcontractor's work, and to assume toward Umoja
               all duties and obligations Umoja owes the general contractor Nolt
               under the Prune Subcontract with respect to the Subcontractor's
               work, and Umoja shall have the same rights and remedies against
               Subcontractor as Nolt has against Umoja under said Prime
               Subcontract with respect to the Subcontractor's work, with the
               same force and effect as though every such duty, obligation, right
               or remedy were set forth herein at length.

Exhibit G, p. 1.

III.  The Payment Bond Provides that Plaintiff May Not Collect Claims where there is
Nothing Due to Umoja from D.A. Nolt

       12.     North American’s Payment Bond provides that North American shall have no

liability provided that D.A. Nolt makes payment for all sums due:

               With respect to Claimants, this obligation shall be null and void if
               the Contractor promptly makes payment, directly or indirectly, for
               all sums due.

Exhibit C.




                                                3
         Case 2:17-cv-05304-TR Document 40-1 Filed 07/29/19 Page 4 of 8




IV.  The Subcontract between D. A. Nolt and Umoja Authorizes the Withholding of
Payment due to Project Delays and Claims by the PMA

       13.     Section 4.5 of Umoja’s contract with D.A. Nolt negates D.A. Nolt’s obligation to

pay Umoja upon delays to the Project

               Contractor shall not be obligated to make payments to
               Subcontractor under this Subcontract whenever the Contractor, in
               his sole discretion, shall determine that the Project is being or is in
               danger of being delayed by the Subcontractor.

Exhibit F, Section 4.5c.

       14.     Section 16.1.1 of Umoja’s subcontract with D.A. Nolt provides

“Time is of the essence.” Exhibit F.

       15.     Section 16.4.1 of Umoja’s subcontract with D.A. Nolt provides for withholding of

payment upon the PMA’s claims of damages related to delays to the Project:

               In the event of any failure of Subcontractor to complete his work
               within the required time, the Subcontractor hereby agrees to
               reimburse the Contractor for any and all actual and/or liquidated
               damages that may be assessed against the Contractor by the
               Owner, which are directly or indirectly attributable to work caused
               by the Subcontractor’s failure to comply fully with the foregoing
               provision.

Exhibit F (emphasis in original).

       16.     Section 16.4.2 of Umoja’s subcontract with D.A. Nolt provides for Umoja to

compensate D.A. Nolt for any damages D.A. Nolt sustains due to delays caused by Umoja:

               Subcontractor also agrees to pay to the Contractor such damages as
               the Contactor may sustain by reason of any delay, directly or
               indirectly, attributable to or caused by the Subcontractor.

Exhibit F.

       17.     Section 4.3 of Umoja’s subcontract with D.A. Nolt allows the withholding of

payment for claims made by the PMA




                                                  4
            Case 2:17-cv-05304-TR Document 40-1 Filed 07/29/19 Page 5 of 8




                The Contractor may deduct from amounts due or to become due to
                the Subcontractor on this Project any sums due or to become due to
                Contractor from the Subcontractor.

Exhibit F.

V.     The PMA Has Not Paid D.A. Nolt for RCC’s and Umoja’s Work

       18.      D.A. Nolt has not been paid in full by the PMA for the steel work at the Project.

Exhibit H, deposition of Richard O’Brien, Vice President of D.A. Nolt, p. 70.

       19.      D.A. Nolt has not been paid in full for the materials provided by RCC at the

Project. Exhibit H, pp. 70-71.

       20.      The PMA has not made any payments to D.A. Nolt since January 2017. Exhibit

H, p. 73.

       21.      D.A. Nolt has paid Umoja the full amount, and maybe more, that D.A. Nolt has

received from the PMA for the labor and materials provided by Umoja and RCC at the Project.

Exhibit H, p. 74-77.

       22.      D.A. Nolt’s Payment History shows that it has disbursed all of the payments it

received from the PMA for labor and materials provided by Umoja and RCC at the Project.

Exhibit I, Payment History; Exhibit H, pp.45-46.

VI.    The PMA Has Asserted Claims for Delay Damages Against D.A. Nolt

       23.      D.A. Nolt has sued the PMA is this Court for non-payment on the Project in the

amount of $2,564,329.37. Exhibit J, D.A. Nolt’s Complaint.

       24.      The PMA has filed a Counterclaim in the amount of $2,722,288.12 including

claims for actual and liquidated damages for delays on the Project, citing the Project completion

date of December 16, 2016. Exhibit K, PMA’s Answer and Counterclaim.




                                                 5
           Case 2:17-cv-05304-TR Document 40-1 Filed 07/29/19 Page 6 of 8




        25.      The case between D.A. Nolt and the PMA is currently scheduled to go to trial in

November of 2019. Exhibit L, Scheduling Order.

        26.      Section 19 of Umoja’s subcontract with D.A. Nolt binds Umoja and RCC to any

findings and/or decisions in the lawsuit between D.A. Nolt and the PMA

                 In the event of any dispute between the Contractor and the Owner
                 which involves the work required to be performed by
                 Subcontractor under this Subcontract, . . . Subcontractor agrees to
                 be bound to Contractor and Contractor agrees to be bound to
                 Subcontractor. . by all decisions or findings made . . . by an
                 administrative agency or court of competent jurisdiction, whether
                 or not Subcontractor is a party to the proceedings before said
                 person, agency or court.

Exhibit F, Section 4.5c.

VII.    RCC Fabricators and Umoja Delayed the Progress of the Project

        27.      RCC Fabricators’ contract with Umoja, dated August 2, 2016, provided that the

delivery of RCC Fabricators’ structural steel was to be delivered “4-6 weeks from Receipt of

Approved Shop Drawings.” Exhibit G, Exhibit A, RCC Fabricators’ bid.

        28.      RCC Fabricators’ initial shop drawings were provided June 27, 2016. Exhibit M,

Shop Drawings.1

        29.      RCC Fabricators began delivery its structural steel to the Project on September

28, 201. Exhibit N, RCC Fabricators’ Bills of Lading.

        30.      RCC Fabricators delivered the last of its structural steel to the Project on February

22, 2017, more than three months after the Project completion date. Exhibit N.




1
 D.A. Nolt had contracted directly with RCC Fabricators for the shop drawings in May, 2016. Exhibit O, deposition
of Scott Vesper, President of RCC Fabricators, p. 18. The production of these shop drawings was delayed due to the
actions of RCC Fabricators. Exhibit O, pp. 44, 49.


                                                        6
         Case 2:17-cv-05304-TR Document 40-1 Filed 07/29/19 Page 7 of 8




       31.       In addition, Umoja has identified several pieces of steel that RCC Fabricators had

fabricated incorrectly and had to be re-fabricated, further delaying the Project. Exhibit P,

Umoja’s Supplemental Answers to Interrogatories.

       32.       D.A. Nolt’s work was delayed by the late delivery of RCC Fabricators’ steel as

D.A. Nolt could not complete its roof work without the structural steel. Exhibit O, pp. 126-27.

       33.       D.A. Nolt repeatedly advised RCC Fabricators’ of the delays RCC Fabricators

was causing. Exhibit P, p. 123-24; Exhibit Q, Deposition of Jeff Smilek, Project Manager for

RCC Fabricators, pp. 89-90, 128; Exhibit R, sample project correspondence.

VIII. The Delays Caused by RCC Fabricators and Umoja Caused D.A. Nolt Damages
      Which is a Setoff to RCC Fabricators’ Claim for Payment

       34.       D.A. Nolt has suffered severe financial consequences due to the delays in the

Project caused by Umoja and RCC Fabricators. Exhibit S, March 31, 2017 O’Brien

correspondence to Brown re: delay damages.

       35.       These financial consequences were detailed by D.A. Nolt shortly after Umoja and

RCC Fabricators completed its work. Exhibit S.

       36.       D.A. Nolt claimed these damages as a setoff against any amounts due Umoja and

its subcontractor, RCC Fabricators. Exhibit S.

       37.       D.A. Nolt has produced documentation of all of these damages in this litigation.

Exhibit T, Summaries of D.A. Nolt’s Backcharge Documentation.

       38.       These backcharges include the following:

                Overcharges on Umoja Invoices                $97,654.86

                All Costs Associated with Steel RFIs         $23,200.00

                Additional Engineering Services              $19,892.50

                Damage to Roof                               $522,197.60


                                                   7
         Case 2:17-cv-05304-TR Document 40-1 Filed 07/29/19 Page 8 of 8




                Extended General Conditions                 $488,422.96

                Equipment Charged but Not Returned          $5,517.10

                Rejected Umoja Invoices – Rework labor      $238,486.23

                                      TOTAL                  $1,395,371.25

IX.    North American Can and Does Asset the Defenses of its Principal, D.A. Nolt, to the
       Claim of RCC Fabricators

       39.       D.A. Nolt has not been paid for Umoja’s and therefore RCC Fabricators’ work.

Exhibits H and I.

       40.       D.A. Nolt has suffered the above damages due to the actions of Umoja and RCC

Fabricators. Exhibit S, March 31, 2017 O’Brien correspondence to Brown re: delay damages and

Exhibit T, Summaries of D.A. Nolt’s Backcharge Documentation.

       41.       D.A. Nolt has exposure to the claims of the PMA due to the actions of Umoja and

RCC Fabricators. Exhibit K.




                                               Respectfully submitted,

                                               DEAN E. WEISGOLD, P.C.


Dated: July 29, 2019                           s/ Leonard A. Windish
                                               LEONARD A. WINDISH
                                               1835 Market Street, Suite 1215
                                               Philadelphia, Pennsylvania 19103
                                               Phone:         (215) 979-7605
                                               Fax:           (215) 599-0322
                                               lenwindish@verizon.net




                                                  8
